IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11508
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESSER MOISES FIGUEROA-SERRANO,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:98-CR-118-1-A
                        - - - - - - - - - -

                        September 30, 1999

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesser Moises Figueroa-Serrano (Figueroa) appeals his

conviction following a bench trial on the charge of illegal

reentry into the United States by a removed alien, 8 U.S.C.

§ 1326.   We have reviewed the briefs of the parties and the

applicable case law, and we conclude that the district court did

not err in its judgment of conviction.   Because Figueroa is an

alien “previously deported” instead of an alien “previously

denied admission and removed,” his prosecution for illegal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11508
                               -2-

reentry was not excepted pursuant to § 1326(a)(2)(B).   Figueroa’s

attempt to invoke the doctrine of “entrapment by estoppel” fails

because he does not show that a government official actively

assured him that he could legally return to the United States

after five years without permission of the Attorney General.    See

United States v. Spires, 79 F.3d 464, 466 (5th Cir. 1996).

     AFFIRMED.